Citation Nr: 1427900	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO. 10-03 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial compensable rating for esophageal strictures prior to October 4, 2010, and a rating in excess of 30 percent thereafter.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been included in the claims file.

The issues of entitlement to service connection for PTSD and entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's esophageal stricture has resulted in digestive residuals of dysphagia with problems swallowing solid food and pills, equating to moderate esophageal stricture.  Severe or marked impairment, including the permitting of swallowing liquids only, has not been shown.





CONCLUSION OF LAW

The criteria for a 30 percent rating for esophageal stricture, but no higher, have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in March 2009 and May 2010 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports of VA examinations, along with VA treatment records, private treatment records, and lay evidence.

The Veteran also testified at an August 2011 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative of the American Legion.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the nature and severity of his esophageal stricture.  The VLJ asked the Veteran about the progression of the disability and whether he was receiving treatment outside of VA.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Additionally, the Veteran's claim was remanded in March 2012 to schedule the Veteran for an appropriate VA examination and to obtain any outstanding VA treatment records.  The record contains additional VA treatment records from October 2010.  The record also reflects that a VA examination was completed on May 2012 in accordance with the remand directive.  The examination contains adequate and sufficient results and findings on which to properly rate the Veteran's esophageal stricture disability.  As such, the Board finds that the March 2012 remand directives were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2010 and May 2012.  The Board finds that the VA examinations, taken as a whole, were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Increased Rating - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's esophageal stricture is currently rated under Diagnostic Code 7203.  Under that code, a 30 percent rating is warranted for moderate stricture of the esophagus.  A 50 percent rating is warranted for severe stricture of the esophagus, permitting liquids only.  An 80 percent rating is warranted for stricture of the esophagus, permitting passage of liquids only, with marked impairment of general health.  See 38 C.F.R. § 4.114, Diagnostic Code 7203.




III. Increased Rating - Esophageal stricture

The Veteran has asserted that a higher initial disability rating is warranted for his service-connected esophageal stricture disability.  The evidence in this case includes lay statements submitted by the Veteran and his wife.  In the October 2010 statement, the Veteran reports that he has been experiencing this problem for over 40 years, that eating meat is next to impossible and usually requires him to eat softer helpings such as chicken, ham, and beef salads.  He also reported having difficulty eating bread and other solids foods that will occasionally become lodged in his throat and require him to induce vomiting.  The statement reflects that eating food in general requires consumption of copious amounts of liquid to wash down any food.  The Veteran's statements were confirmed by his wife in a November 2010 correspondence.  The November 2010 letter indicates that the Veteran eats plenty of soup and salad and has difficulty with solid foods.  The Veteran's wife also indicated that his condition had gotten worse with his age.

In June 2010 the Veteran underwent a VA examination to determine that nature and severity of his esophageal stricture.  The examination report reflects that the Veteran had difficulty swallowing pills and could not eat meats such as chicken as they would get stuck in his throat requiring him to occasionally vomit.  The Veteran did not report problems swallowing liquids.  Examination did not reveal signs of weight loss or malnutrition.  The disability was determined to have a mild effect on the Veteran's daily feeding activities.

A second VA examination was conducted in May 2012.  At the examination, the Veteran reported using lots of fluids to help with eating food.  He also reported occasional dysphagia.  No functional impact was noted, the Veteran's weight was stable, and no additional findings related to the Veteran's esophageal stricture disability were reported.  The examiner opined that the disability was mild in nature due to a lack of treatment over the previous 5 years and the Veteran's refusal to undergo an upper gastrointestinal examination.

The evidence as described reflects that the Veteran's esophageal stricture has manifested moderate symptoms during the entire period on appeal.  Specifically, the Veteran has consistently and credibly reported difficulty swallowing solid foods such as meats.  He reports utilizing liquids to assist in eating food as well as occasional dysphagia and vomiting.  The Veteran's statements are supported by his wife and the VA examination reports.  The Board finds that these symptoms more closely approximate moderate impairment of the esophagus.  Therefore, a 30 percent disability rating is warranted for the entire period on appeal.

A higher rating for esophageal stricture is not warranted however.  Under Diagnostic Code 7203, a higher disability rating is warranted where esophageal stricture is severe enough to permit only swallowing of liquids or marked impairment of general health.  The evidence as described clearly reflects that the Veteran, while he has difficulty with solid foods, continues to eat soft foods.  Further, the evidence does not reflect that he has experienced marked impairment of his general health.  The Veteran has not reported any such impairment with his health and the June 2010 VA examination report reflects that the Veteran was not experiencing weight loss or malnutrition.  Therefore, the weight of the evidence is against a rating in excess of 30 percent for esophageal stricture.  See 38 C.F.R. § 4.114, Diagnostic Code 7203.

Finally, as the weight of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VI. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's esophageal stricture disability is specifically contemplated by the schedular rating criteria.  The Veteran's esophageal disability has been manifested by difficulty swallowing solid foods, dysphagia, and heavy consumption of liquids.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. § 4.114, Diagnostic Code 7203.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are, therefore, adequate.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, there is no evidence that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected esophageal stricture.  He has not alleged that he is unemployable on account of his esophageal disability.  Thus, a TDIU is not reasonably raised by the record for this disability.


ORDER

Entitlement to a 30 percent rating for esophageal stricture, and no higher, is granted for the entire period on appeal.


REMAND

After review of the evidence, the Board has determined that further development is necessary prior to adjudication of the Veteran's remaining claims.

The Veteran has asserted a claim for entitlement to service connection for PTSD, in addition to a claim to entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disability.

In conjunction with this claim the Veteran has been provided several VA examinations, all of which have identified that the Veteran has symptoms of PTSD.  However, each examiner has determined that the Veteran did not meet the necessary criteria to diagnose PTSD.  This includes the most recent VA examination conducted in June 2012.  Since that time, a February 2013 VA treatment reports reflect that an Axis I diagnosis of PTSD was made.

In Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) recognized that, in certain circumstances, a veteran may be separately service connected and compensated for more than one diagnosed psychiatric condition without offending VA's anti-pyramiding regulations, 38 C.F.R. § 4.14.  It is now well settled that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Since the medical evidence of record does not differentiate between symptomatology associated with the Veteran's nonservice-connected PTSD as opposed to his service-connected major depressive disorder, the Board concludes that further clarification is necessary.

In this regard, the Board notes that a decision on the claim for service connection for PTSD could change the outcome of the Veteran's increased rating claim.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for PTSD must be resolved prior to resolution of his claim for an initial rating claim in excess of 30 percent for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO/AMC to adjudicate the inextricably intertwined issues.

Accordingly, the above issues are REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the Omaha - VA Nebraska - Western Iowa Health Care System, to include the Lincoln CBOC and any other associated outpatient clinics, from November 2013 to the present.  All attempts to obtain these documents should be reported.

2. Schedule the Veteran for an appropriate VA examination to clarify his mental health status.  The claims file, including a copy of this remand, must be made available.  Any medically indicated tests should be conducted.  The examiner should thereafter diagnose any mental health disorders, to include PTSD if warranted.  Where possible, the examiner is asked to differentiate the symptoms for each disorder, to include providing a separate GAF score.  The examiner is also asked to indicate how the Veteran's mental health symptoms affect his social and occupational functioning.

If a DSM-IV diagnosis of PTSD is made, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed PTSD was caused or incurred in service or related to an in-service stressor?

The examiner is asked to review the entire claims file, including the February 2013 VA treatment report reflecting an Axis I diagnosis of PTSD.  If the examiner determines that the Veteran does not currently meet the DSM-IV criteria for PTSD they should explain why.  A full and complete rationale must accompany any opinion provided.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4. Thereafter, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond before the appeal is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


